—Judgment *960unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant was convicted following a jury trial of sodomy in the third degree (Penal Law § 130.40 [2]), sexual abuse in the third degree (Penal Law § 130.55) and endangering the welfare of a child (Penal Law § 260.10 [1]). We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the further contention of defendant that County Court erred in determining that he was a persistent violent felony offender (see, Penal Law § 70.08). We conclude, however, that the one-year term of imprisonment imposed on the conviction of sexual abuse in the third degree, a class B misdemeanor, is illegal (see, Penal Law § 70.15 [2]). We therefore modify the judgment by reducing the sentence imposed on that count to a term of imprisonment of three months. (Appeal from Judgment of Onondaga County Court, Fahey, J. — Sodomy, 3rd Degree.) Present — Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.